Title: From John Adams to United States Senate, 13 December 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
December 13. 1798

I nominate Jacob Radclift of New York to be a Commissioner of Valuations &c in the Place of James Watson Esqr. resigned.
John Edwards of Kentucky to be Commissioner of Valuations &c in the Place of Henry Lee declined.
John McDowell of Kentucky to be Commissioner of Valuations &c in Place of Robert Johnson who has declined his Appointment
William Hunt of North Carolina to be Commissioner of Valuations &c in the Place of Absalom Tatem, who has declined his Appointment.

John Adams